                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON

UNITED STATES OF AMERICA

v.                                   CRIMINAL NO. 2:18-00151

MUHAMMED SAMER NASHER-
ALNEAM, M.D.
                     MEMORANDUM OPINION AND ORDER

       Pending before the court is defendant’s motion to continue

the pretrial deadlines and the trial of this matter.      (ECF No.

47).    The United States does not object to the requested

continuance.

       In his memorandum, counsel for defendant contends that

defense counsel needs additional time to investigate and prepare

for trial based upon the volume of, as well as the nature of, the

discovery produced or to be produced in this case.    Counsel for

defendant further contends that more time is needed to go over

the discovery materials with defendant, as well as to consult

with and obtain expert witnesses on defendant’s behalf.      Defense

counsel further indicates that they have a number of trials

scheduled to begin in the near future which have interfered with

efforts to get ready for this trial.    According to defendant’s

counsel, “a trial after the Thanksgiving holiday is necessary.”

ECF No. 47 at p.2.    Counsel for defendant has also informed the

court that they believe the trial is expected to last between two

to three weeks and that they are not available until on or after

December 10, 2018.

       Because failure to grant the requested continuance would

likely result in a miscarriage of justice, the court finds that
the ends of justice outweigh the best interest of the defendant

and the public in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A),

and GRANTS the defendant’s motion to continue.   In deciding to

grant defendant’s motion, the court considered the factors

outlined in 18 U.S.C. § 3161(h)(7)(B) and found that the nature

of the prosecution, makes it unreasonable to expect adequate

preparation for pretrial proceedings or for the trial itself

within the time limits established by the Speedy Trial Act.    The

court further finds that failure to grant a continuance would

deny counsel the reasonable time necessary for effective

preparation, taking into account the exercise of due diligence.

      Accordingly, the court hereby ORDERS as follows:

     1.   Trial of this action is continued until January 7,

          2019, at 9:30 a.m., in Charleston;

     2.   Jury instructions and proposed voir dire are to be

          filed by January 2, 2019;

     3.   All pretrial motions are to be filed by December 11,

          2018;

     4.   A pretrial motions hearing is scheduled for December

          18, 2018, at 1:00 p.m., in Charleston;

     5.   Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from

          the filing of defendant’s motion until the trial is

          excluded for purposes of the Speedy Trial Act.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States



                                2
Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

     IT IS SO ORDERED this 3rd day of October, 2018.

                              ENTER:



                              David A. Faber
                              Senior United States District Judge




                                  3
